United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
P.F., Appellant
)
)
and
)
)
DEPARTMENT OF THE NAVY,
)
Kings Bay, GA, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-730
Issued: August 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2007 appellant filed a timely appeal of the December 7, 2006 schedule
award decision of the Office of Workers’ Compensation Programs and January 12, 2007 decision
which denied further merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board
has jurisdiction over the merit and nonmerit issues.
ISSUES
The issues are: (1) whether appellant has more than a two percent hearing loss of the left
ear, for which he received a schedule award; and (2) whether the Office properly refused to
reopen his case for further review of the merits of his claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 10, 2006 appellant, then a 37-year-old sand blaster, filed an occupational disease
claim alleging that his hearing loss was caused by factors of his federal employment. He did not

stop work. Appellant’s work history, employing establishment audiograms and medical records
accompanied the claim.1
By letter dated October 17, 2006, the Office referred appellant, together with the medical
record and a statement of accepted facts,2 to Dr. R. Michael R. Loper, a Board-certified
otolaryngologist, for a second opinion evaluation to include an audiogram. In an October 24,
2006 report, Dr. Loper noted appellant’s history of injury and treatment and conducted an
examination. He advised that audiometric data from December 2004 revealed a slight loss in the
left ear restricted to six kilohertz (KHz) and noted that the right ear was within normal limits.
Dr. Loper determined that appellant had findings which revealed a mild loss of 40 decibels and
two to eight KHz in excess of that expected for presbycusis and noted that his workplace
exposure was sufficient in intensity to cause the loss. He diagnosed bilateral noise-induced
neurosensory high frequency loss due to his noise exposure in the federal employment and
recommended bilateral hearing aids and hearing conservation. Dr. Loper also submitted results
of audiometric testing performed by a certified audiologist on October 24, 2006. The results
included that testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000
cycles per second (cps) revealed decibel losses of 15, 20, 30 and 35. Dr. Loper also noted that
testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel
losses of 5, 25, 35 and 40 decibels.
In a November 2, 2006 report, the Office medical adviser applied the Office’s
standardized procedures to the October 24, 2006 audiogram. He determined that appellant had
zero percent monaural hearing loss for the right ear. The Office medical adviser then followed
the same procedure on the left ear and found 1.88 percent monaural hearing loss for the left ear
which he rounded up to 2 percent. He found that appellant had a left monaural hearing loss of
two percent. The Office medical adviser did not recommend hearing aids.
By decision dated December 7, 2006, the Office granted appellant a schedule award for a
two percent impairment of the left ear. The award ran for 1.04 weeks from October 24 to
31, 2006.
On January 5, 2007 the Office received appellant’s December 15, 2006 request for
reconsideration. Appellant disagreed with the Office’s decision, noting that it was based on the
most recent audiograms as opposed to earlier audiograms. He questioned the time frame of the
award commencing on October 24, 2006. Appellant enclosed copies of the previously submitted
1

The record reflects that appellant was in the military from August 1979 to August 1982 as a canon crewman in
the filed artillery division with noise exposure to include standard readings for cannon fire of 160 decibels with a
reduction of up to 35 decibels with earplugs. Additionally, appellant submitted employing establishment
audiograms dated June 20 and July 11, 2000 and June 21, 2001. These audiograms did not show a ratable hearing
loss.
2

The record reflects that appellant worked for the employing establishment from June 1985 to March of 2002 as
an industrial sandblaster/painter and cannon crewman and was currently employed as a paint shop supervisor. The
Office indicated that a noise study was not available but that the standard decibels for noise exposure due to
sandblasting was reported to be up to 112 decibels. The Office indicated that earplugs were used which could be
assumed to be at 90 to 97 decibels and appellant was exposed to noise on a continuous basis from 8 to 12 hours a
day for 5 days a week.

2

audiograms. He enclosed a copy of a previous claim which was accepted for a “foreign body left
finger.”
By decision dated January 12, 2007, the Office denied appellant’s request for
reconsideration on the grounds that it neither raised substantial legal questions nor included new
and relevant evidence and was insufficient to further warrant review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001), has been adopted by the implementing
regulation as the appropriate standard for evaluating schedule losses.5
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.7 Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 result in no impairment in the ability
to hear everyday speech under everyday conditions.8 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.10 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.11

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

A.M.A., Guides at 250.

7

Id.

8

Id.

9

Id.

10

Id.

11

Donald E. Stockstad, 53 ECAB 310 (2002), petition for recon. granted (modifying prior decision), Docket
No. 01-1570 (issued August 13, 2002).

3

ANALYSIS -- ISSUE 1
The Office referred appellant to Dr. Loper who examined appellant and obtained an
audiogram on October 24, 2006. Dr. Loper determined that appellant’s hearing loss was
employment related.
An Office medical adviser reviewed this audiogram on November 2, 2006 to determine
the extent of appellant’s hearing loss. The frequency levels, for the right ear, recorded at 500,
1,000, 2,000 and 3,000 cps revealed decibel losses of 15, 20, 30 and 35 respectively, for a total
of 100 decibels. This figure, when divided by 4, results in an average hearing loss of 25
decibels. The average of 25 decibels was then reduced by 25 decibels, which resulted in a 0
percent monaural hearing loss of the right ear. Testing for the left ear at the frequency levels of
500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 5, 25, 35 and 40 decibels respectively,
for a total loss of 105 decibels which, when divided by 4, results in an average 26.25 decibels.
When reduced by the 25 decibel fence, this result in 1.25 which is then multiplied by the factor
of 1.5 which results in a 1.875 percent monaural hearing loss rounded up to 2 percent, of the left
ear.12 The medical adviser properly applied the Office’s standardized procedures in determining
that appellant had a two percent left ear hearing loss and a nonratable right ear hearing loss.
There are no other audiograms that conform with the Office’s standards for evaluating hearing
loss which show a greater impairment.
Appellant’s concern on appeal was the date on which the period of the schedule award
began. In hearing loss cases, the period covered by a schedule award commences on the date of
the medical examination and audiogram upon which the Office based the schedule award.13 This
is generally referred to as the date of maximum medical improvement (MMI). Moving the
period of the award back in time will not gain appellant additional compensation. Section 8107
of the Act provides only a finite amount of compensation for permanent impairment.14
Appellant is entitled to 1.04 weeks of compensation for the hearing loss in his left ear based on
Dr. Loper’s medical examination and audiogram performed on October 24, 2006, the date of
MMI which is the appropriate date for the commencement of the schedule award.

12

See Marco A. Padilla, 51 ECAB 202 (1999); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter, 3.700.3.b. (October 1990) (the policy of the Office is to round the calculated percentage of
impairment to the nearest whole point).
13

See generally Franklin L. Armfield, 28 ECAB 445 (1977) (discussing when the period of the award should
begin in hearing loss cases); Mark A. Holloway, 55 ECAB 321 (2004) (determination of whether MMI has been
reached is based on the probative medical evidence of record and is usually considered to the date of the evaluation
by the attending physician which is accepted as definitive by the Office.)
14

Under section 8107 of the Act, 52 weeks of compensation is provided for the complete loss of hearing in one
ear, while 200 weeks of compensation is provided for the complete loss of hearing in both ears. Partial losses are
compensated proportionately. This means that appellant is entitled to 1.04 weeks of compensation for the hearing
loss in his left ear (52 times 2 percent) and no compensation for the hearing loss in his right ear (52 times 0). The
hearing loss in his right ear, while measurable, is unratable because the average loss is below the fence of 25
decibels and is considered to have no impairment in its ability to hear everyday sounds under everyday conditions.

4

Appellant also alleged that the most recent audiograms were considered in lieu of his
earlier audiograms. However, as noted, there are no other audiograms that conform with the
Office’s standards for evaluating hearing loss which show a greater impairment.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,15 the Office may reopen a case for review on the merits
in accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
(ii) Advances a relevant legal argument not previously considered by the Office;
or
(iii) Constitutes relevant and pertinent new evidence not previously considered by
the [the Office].”16
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.17
ANALYSIS -- ISSUE 2
Appellant disagreed with the Office’s schedule award decision and requested
reconsideration on December 15, 2006. The underlying issue on reconsideration was whether he
had more than a two percent hearing loss in his left ear. However, appellant did not provide any
relevant or pertinent new evidence to the issue of whether he had greater than a two percent
hearing loss in the left ear.
He submitted copies of his previously submitted audiograms. The submission of
evidence which repeats or duplicates evidence that is already in the case record does not
constitute a basis for reopening a case for merit review.18 Appellant did not provide any relevant
and pertinent new evidence to establish that he sustained more than a two percent hearing loss of
the left ear.
15

5 U.S.C. § 8128(a).

16

20 C.F.R. § 10.606(b).

17

20 C.F.R. § 10.608(b).

18

Khambandith Vorapanya, 50 ECAB 490 (1999); John Polito, 50 ECAB 347 (1999); David J. McDonald, 50
ECAB 185 (1998).

5

Appellant also submitted copies of a previous claim for his left finger and paperwork
related to Office decisions and social security benefits. While he questioned why earlier
audiograms were not used, appellant did not provide additional new relevant evidence showing
that the schedule award was improper. Submission of evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.19
The evidence submitted by appellant on reconsideration does not satisfy the third
criterion noted above, for reopening a claim for merit review. He also has not shown that the
Office erroneously applied or interpreted a specific point of law or advanced a relevant new
argument not previously submitted. Therefore, the Office properly denied appellant’s request for
reconsideration.20
CONCLUSION
The Board finds that appellant is entitled to no more than the two percent hearing loss of
the left ear for which he received for a schedule award. The Board also finds that the Office
properly refused to reopen appellant’s case for further review of the merits of his claim under 5
U.S.C. § 8128(a).

19

Robert P. Mitchell, 52 ECAB116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Alan G.
Williams, 52 ECAB 180 (2000).
20

The Board notes that appellant submitted evidence subsequent to the January 12, 2007 Office decision. The
Board cannot consider this evidence, however, as its review of the case is limited to the evidence of record which
was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c). Appellant, however, retains the right to
file a claim for an increased schedule award based on medical evidence indicating that the progression of an
employment-related condition, without new exposure to employment factors, has resulted in a greater permanent
impairment than previously calculated. Linda T. Brown, 51 ECAB 115 (1999).

6

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2007 and December 7, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

